ON REHEARING. Riddick, J. We did not, as stated in the brief on motion of appellee for rehearing, allow an omission in the complaint to be supplied by a statement in the brief of counsel for appellant. The complaint was good, for it alleged that the deceased, James B. Smith, was the owner of the land at the time it was sold for taxes in 1894, and that the plaintiff had inherited his right to redeem. There was no demurrer to the complaint, and the demurrer to the answer would not relate back and reach any except substantial defects in the complaint. Bradley v. Hance, 18 Ark. 284; Bliss, Code Plead. § 417a. The circuit court sustained the demurrer of the plaintiff to the second paragraph of the answer, and there was no appeal from that decision, so the only question before us was whether the court erred in overruling the demurrer to the first paragraph of the answer frojn which judgment plaintiff appealed. We held that the court erred in overruling the demurrer to that paragraph; and as this called for a reversal of the case, we further expressed an opinion as to the facts stated in the brief of appellant, so that, if either party desired, the pleadings could be amended, and the case finally disposed of, on another trial without the necessity of another appeal. The motion to rehear will be overruled.